409 S.E.2d 517 (1991)
261 Ga. 610
CRUMBLEY
v.
The STATE.
No. S91A1126.
Supreme Court of Georgia.
October 18, 1991.
*518 Troy Paul Crumbley, pro se.
Lewis R. Slaton, Dist. Atty., Michael J. Bowers, Atty. Gen., Richard Hicks, Asst. Dist. Atty., Atlanta, for the State.
FLETCHER, Justice.
Troy Paul Crumbley was sentenced to life imprisonment after pleading guilty to the murder of Tommy Williams. The judge ordered Crumbley's sentence "to run concurrently with federal case #87-250-A now serving," although Crumbley was not serving any federal sentence at that time. He pled guilty that day to two federal charges; the federal court sentenced him four months later. Three years later, Crumbley filed a motion for entry of a valid judgment of sentence. He argues that his sentence of life imprisonment is void because his federal sentence had not been imposed when the judge ordered the state sentence to run concurrently with it. The trial court found that his sentence is valid and denied the motion. We affirm.
1. A trial court has no jurisdiction to modify a sentence after the term of court ends or sixty days pass. Heard v. Gill, 204 Ga. 261, 49 S.E.2d 656 (1948); OCGA § 17-10-1. Where a sentence is void, however, the court may resentence the defendant at any time. Mullins v. State, 134 Ga.App. 243, 214 S.E.2d 1 (1975). A sentence is void if the court imposes punishment that the law does not allow. See, e.g., Wade v. State, 231 Ga. 131, 134-35, 200 S.E.2d 271 (1973) (holding sentences invalid because they did not follow the jury's verdict and sentence). In this case, the trial court is required to impose a life sentence after Crumbley entered a guilty plea to murder. See OCGA §§ 16-5-1(d); 16-1-3(4). Therefore, the judgment is not void.
2. Moreover, the trial judge had the discretion to order Crumbley's state sentence to run concurrently with his federal sentence. See Taylor v. Green, 229 Ga. 164, 190 S.E.2d 66 (1972); Huff v. State, 135 Ga.App. 134, 135-36, 217 S.E.2d 187 (1975). We construe Crumbley's sentence to mean that his term of life imprisonment would run concurrently with his federal sentence as soon as it was imposed. See Jenkins v. Montgomery, 248 Ga. 696, 285 S.E.2d 706 (1982) (requiring doubtful sentences to be construed in favor of the individual). The four-month delay in federal court between Crumbley's guilty plea and sentencing did not void his valid state sentence. Accordingly, we affirm the trial court's denial of Crumbley's motion.
Judgment affirmed.
All the Justices concur.